Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 4-11 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
For claim 4, none of the prior art alone or in combination discloses “a circuit arrangement, said circuit arrangement including: a series circuit composed of a hybrid electrolytic capacitor and a suppressor diode, an anode of said hybrid electrolytic capacitor connected to an output of the DC-DC converter and a cathode of said hybrid electrolytic capacitor being directly connected to a cathode of said suppressor diode; and a resistance connected in parallel with the hybrid electrolytic capacitor”.
For claim 8, none of the prior art alone or in combination discloses “  a circuit arrangement, said circuit arrangement including: a series circuit composed of a hybrid electrolytic capacitor and a suppressor diode, wherein an anode of the hybrid electrolytic capacitor is directly connected to an output of said output-side storage arrangement and a cathode of said hybrid electrolytic capacitor is directly connected to a cathode of said suppressor diode, and a resistance connected in parallel with the hybrid electrolytic capacitor”.
Dependent claims 5-7 and 9-11 are allowed by virtue of their dependency.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838